DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding claim interpretation of claim 15:  The term “software training” in the art and in the context of this claim refers to executing code or software to train a device to generate signals at optimized timing. Hence, one of ordinary skill in the art recognizes that “software training” does not refer to training of software. An example in the art that supports such an interpretation is found in Cha US 2018/0018583 A1 (see [0006-0010]).

Pending claims: 1-20
Cancelled claims: 21-26

Information Disclosure Statement
The IDS filed on September 10, 2020 has been considered; however, the reference of Matsuda has not been considered since it is in an unrelated field of motorcycle engines.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:



Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of setting the level of the power supply voltage to a dropped level lower than the normal level to generate a dropped power supply voltage; performing a second training mode to align the data signal and the data strobe signal under a condition that the dropped power supply voltage is applied to the memory device; and 25calculating a delay for the data strobe signal due to variation in the level of the power supply voltage using a result of the first training mode and a result of the second training mode in combination with the other limitations thereof as is recited in the claim. Claims 10-14 depend on claim 9.

Regarding claim 15: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the host performs software training that measures a delay of the data 25strobe signal due to variation in the level of the power supply voltage .

	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827